—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Jackson, J.), dated April 19, 2001, as granted that branch of the motion of the defendant SOS Security, Incorporated, which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
As determined in a prior appeal in this case (see Morgan v New York City Police Dept., 282 AD2d 583), the plaintiff’s conduct was an intervening cause of the attack upon her. Thus, her conduct severed any liability of the respondent security company. The case of Mason v U.E.S.S. Leasing Corp. (96 NY2d 875), decided after our determination in the prior appeal, is factually distinguishable and does not require a different result. In any event, assuming that the respondent owed a duty to the plaintiff, an issue which we need not reach, the respondent established its entitlement to summary judgment by demonstrating that it exercised reasonable care in performing its security services. In opposition to the motion, the plaintiff failed to come forward with evidence sufficient to raise a triable issue of fact as to whether the respondent was negligent (cf. Mason v U.E.S.S. Leasing Corp., supra).
The plaintiff’s contention that the respondent’s motion was premature is without merit. Altman, J.P., Schmidt, Townes and Cozier, JJ., concur.